Exhibit 10.1

SECOND AMENDMENT TO LOAN AGREEMENT AND LOAN DOCUMENTS

 

THIS SECOND AMENDMENT TO LOAN AGREEMENT AND LOAN DOCUMENTS (this “Amendment”) is
entered into as of April 2, 2018, between CENTERSTATE BANK CORPORATION, a
Florida corporation formerly known as CenterState Banks, Inc. (“Borrower”), and
NEXBANK SSB (“Lender”).

R E C I T A L S

A.Borrower and Lender are parties to that certain Loan Agreement dated as of
April 8, 2015 (as it may be amended, modified, supplemented, restated or amended
and restated from time to time, the “Loan Agreement”). Unless otherwise
indicated herein, all terms used with their initial letter capitalized are used
herein with their meaning as defined in the Loan Agreement and all Section
references are to Sections in the Loan Agreement.

B.Borrower has changed its name from CenterState Banks, Inc. to Centerstate Bank
Corporation.

C.CenterState Bank, National Association, a wholly-owned subsidiary of Borrower
formerly known as CenterState Bank of Florida NA (“Bank”), has changed its name
from CenterState Bank of Florida, NA to CenterState Bank, National Association.

D.Borrower and Lender have agreed, subject to the terms, conditions, and
representations set forth herein, to extend the maturity date of the Loan
Agreement.

E.Borrower and Lender desire to amend the Loan Documents, subject to the terms,
conditions, and representations set forth herein, as requested by Borrower.

F.Borrower and Lender agree to the other terms and provisions provided below,
subject to the terms, conditions, and representations set forth herein.

NOW, THEREFORE, in consideration of these premises and other valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree, as follows:

1.

Amendments to Loan Agreement. Subject to the satisfaction of the conditions set
forth herein, the Loan Agreement is amended as follows:

(a)The definition of “Maturity Date” in Section 1.61 the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

1.61  Maturity Date. Shall be April 1, 2021.

(b)The Loan Agreement and each of the other Loan Documents is hereby amended to
replace any references to “CenterState Banks, Inc.” with “CenterState Bank
Corporation”.

(c)The Loan Agreement and each of the other Loan Documents is hereby amended to
replace any references to “CenterState Bank of Florida, NA” with “CenterState
Bank, National Association”.

 

--------------------------------------------------------------------------------

 

(d)All references in the Loan Documents to the Loan Agreement and any other Loan
Document shall henceforth include references to such documents, as modified and
amended hereby, and as may, from time to time, be further amended, modified,
extended, renewed, and/or increased.

(e)Any and all of the terms and provisions of the Loan Documents are hereby
amended and modified wherever necessary, even though not specifically addressed
herein, so as to conform to the amendments and modifications set forth herein.

2.

Conditions Precedent. Notwithstanding any contrary provision, this Amendment
shall be effective on the first day upon which all of the following conditions
precedent have been satisfied (the “Effective Date”):

(a)Lender shall have received counterparts of this Amendment executed by
Borrower and Lender;

(b)Lender shall have received a counterpart of the Second Amended and Restated
Promissory Note executed by Borrower (the “Second Amended and Restated Note”);

(c)Lender shall have received counterparts of that certain Waiver Letter dated
as of the date hereof, executed by Borrower and Lender (the “Waiver Letter”);

(d)Lender shall have received an officer’s certificate of an authorized officer
of Borrower certifying and attaching (i) true and correct copies of Borrower’s
most recent Constituent Documents and Bank’s most recent bylaws, (ii) a true and
correct copy of such resolutions of the board of directors or similar governing
body of Borrower authorizing this Amendment and the Second Amended and Restated
Promissory Note, (iii) a certificate of good standing from the Borrower’s
jurisdiction of formation and any other jurisdiction wherein the failure to be
qualified and in good standing would cause a Material Adverse Change and (iv) an
incumbency of officers;

 

(e)Lender shall have received (i) the results of a Uniform Commercial Code
search showing all financing statements and other documents or instruments on
file against Borrower in the office of the Secretary of State of Florida and
(ii) Uniform Commercial Code financing statements and amendments in form and
substance satisfactory to Lender in its sole discretion, in each case listing
Borrower as debtor and covering the Collateral;

(f)Lender shall have received satisfactory evidence that Borrower has paid the
fees and expenses of counsel described in Section 6 below;

(g)No Default or Event of Default, other than as waived by the Waiver Letter,
shall have occurred and be continuing or shall result after giving effect to
this Amendment;

(h)Lender shall have received such other instruments and documents incidental
and appropriate to the transactions provided for herein as Lender or its counsel
may reasonably request, and all such documents shall be in form and substance
satisfactory to Lender (it being agreed that execution of this Amendment by
Lender shall evidence that the foregoing conditions have been fulfilled).

3.

Post-Closing Obligation. On or before April 30, 2018 (or such later date as
Lender may agree in its sole discretion), Borrower will deliver to Lender a true
and correct copy of Bank’s most recent articles formation, together with all
amendments, supplements, restatements or other modifications thereto, certified
by the appropriate governmental official of the jurisdiction or agency with
respect to

2

 

--------------------------------------------------------------------------------

 

which Bank is formed (the failure by Borrower to so perform or cause to be
performed such obligation, shall constitute an Event of Default).

4.

Reaffirmation of Loan Documents and Liens. Except as amended and modified
hereby, any and all of the terms and provisions of the Loan Agreement and the
other Loan Documents shall remain in full force and effect and are hereby in all
respects ratified and confirmed by Borrower. Except as amended and modified
hereby, any and all of the terms and provisions of the Loan Documents to which
each Borrower hereby agrees that, except as expressly provided in this
Amendment, the amendments and modifications herein contained shall in no manner
affect or impair the liabilities, duties and obligations of Borrower under the
Loan Agreement and the other Loan Documents or the Liens securing the payment
and performance thereof. Borrower further confirms that the liens and security
interests in the Collateral created under the Loan Documents secure, among other
indebtedness, Borrower’s obligations under the Loan Documents, and all
modifications, amendments, renewals, extensions, and restatements thereof.

5.

Representations and Warranties.  As a material inducement for Lender to enter
into this Amendment, Borrower hereby represents and warrants to Lender (with the
knowledge and intent that Lender is relying upon the same in consenting to this
Amendment) that as of the Effective Date, and after giving effect to the
transactions contemplated by this Amendment: (a) all representations and
warranties in the Loan Agreement and in all other Loan Documents are true and
correct in all material respects, as though made on the date hereof, except to
the extent that (i) any of them speak to a different specific date or may have
otherwise been made inaccurate by the mere passage of time; or (ii) the facts or
circumstances on which any of them were based have been changed by transactions
or events not prohibited by the Loan Documents; (b) other than as waived by the
Waiver Letter, no Default or Event of Default exists under the Loan Documents or
will exist after giving effect to this Amendment; (c) this Amendment has been
duly authorized and approved by all necessary organizational action and requires
the consent of no other Person, and is binding and enforceable against Borrower
in accordance with its terms; and (d) the execution, delivery and performance of
this Amendment in accordance with its terms, does not and will not, by the
passage of time, the giving of notice, or otherwise: (i) require any
governmental approval, other than such as have been obtained and are in full
force and effect, or violate any applicable law relating to Borrower;
(ii) conflict with, result in a breach of, or constitute a default under the
Constituent Documents of Borrower thereof, or any indenture, agreement, or other
instrument to which Borrower is a party or by which they or any of their
properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by Borrower.

6.

Fees, Costs and Expenses.  Borrower agrees to pay promptly the reasonable and
documented fees and expenses of counsel to Lender for services rendered in
connection with the preparation, negotiation, reproduction, execution, and
delivery of this Amendment and all related documents.

7.

Miscellaneous.

 

(a)

This Amendment shall be deemed to constitute a Loan Document for all purposes
and in all respects.  Each reference in the Loan Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import, and each reference in
the Loan Agreement or in any other Loan Document, or other agreements, documents
or other instruments executed and delivered pursuant to the Loan Agreement to
the “Loan Agreement”, shall mean and be a reference to the Loan Agreement as
amended by this Amendment.

3

 

--------------------------------------------------------------------------------

 

 

(b)

The Loan Documents shall remain unchanged and in full force and effect, except
as provided in this Amendment, and are hereby ratified and confirmed.  The
execution, delivery, and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any rights, power or remedies
of Lender under any Loan Document, nor constitute a waiver under any of the Loan
Documents.

 

(c)

All of the terms and provisions of this Amendment shall bind and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

(d)

This Amendment may be executed in one or more counterparts and by different
parties hereto in separate counterparts each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.  Delivery of
photocopies of the signature pages to this Amendment by facsimile or electronic
mail shall be effective as delivery of manually executed counterparts of this
Amendment.

 

(e)

THIS AMENDMENT, THE LOAN AGREEMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(f)

The headings, captions and arrangements used in this Amendment are, unless
specified otherwise, for convenience only and shall not be deemed to limit,
amplify or modify the terms of this Amendment, nor affect the meaning thereof.

 

(g)

Any provision of this Amendment held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

(h)

This Amendment shall be construed in accordance with and governed by the laws of
the State of Texas.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment in multiple
counterparts, effective as of Effective Date.

 

 

 

BORROWER:

 

 

 

CENTERSTATE BANK CORPORATION,

 

a Florida corporation formerly known as
CenterState Banks, Inc.

 

 

 

 

By:

/s/ Stephen D. Young

 

 

Name: Stephen D. Young

 

 

Title: EVP and COO

 

 

 

 

 






Signature Page to Second Amendment to Loan Agreement and Loan Documents

--------------------------------------------------------------------------------

 

 

LENDER:

 

 

 

NEXBANK SSB

 

 

 

 

 

 

By:

/s/ Rhett A. Miller, III

 

 

Name: Rhett A. Miller, III

 

 

Title: EVP and CLO

 

 

 

 

 

Signature Page to Second Amendment to Loan Agreement and Loan Documents